       Case 3:20-cv-00383-K Document 40 Filed 03/01/21       Page 1 of 2 PageID 496



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VIRTUOSO, LTD.,                               §
                                              §
                  Plaintiff,                  §
                                              §
V.                                            §             No. 3:20-cv-383-K
                                              §
WEB DEALS DIRECT, LLC                         §
and ADAM D. FEINBERG, an                      §
individual,                                   §
                                              §
                 Defendants.                  §


             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

           After making an independent review of the pleadings, files and records in this

     case, and the Findings, Conclusions, and Recommendation of the United States

     Magistrate Judge dated January 29, 2021, the Court finds that the Findings and

     Recommendation of the Magistrate Judge are correct and they are accepted as the

     Findings, Conclusions, and Recommendation of the Court.

           IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

     Recommendation of the United States Magistrate Judge are accepted. Accordingly, the

     Court OVERRULES Defendants’ Objections [Dkt. No. 38] and DENIES Defendants’




                                             -1-
  Case 3:20-cv-00383-K Document 40 Filed 03/01/21      Page 2 of 2 PageID 497



Motion to Partially Dismiss Plaintiff’s First Amended Complaint and Motion for a

More Definite Statement [Dkt. No. 27].

      SO ORDERED.

      Signed March 1st, 2021.




                                         _____________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                         -2-
